Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 11/13/19 and 4/6/21 are noted.  The submissions are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statements.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 2, 4, 6, 8, 9, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buchhalter (US 2018/0345875 A1).
Regarding claim 1, Buchhalter discloses a ride system, comprising: a personal electronic device (PED) holding system for a ride vehicle (ride vehicle not being claimed in combination), wherein the PED holding system comprises: a lock (10a,10b, see “locked position” in [0004] and “mechanically clamped or locked“ in [006]) that is configured to move from an unlocked configuration to a locked configuration to lock a PED of a passenger of the ride vehicle to the ride vehicle during a ride cycle; and a charging 
Regarding claim 2, Buchhalter discloses the ride system of claim 1, wherein the PED holding system comprises a container (1, the “housing” being a “container” as so broadly claimed) that is configured to contain the PED during the ride cycle.
Regarding claim 4, Buchhalter discloses the ride system of claim 1, wherein the charging system is configured to charge the energy storage component of the PED in response to the PED being locked to the ride vehicle via the lock (see “in response to the signal of the first touchless sensor 2, the electronic unit 11 causes the clamping jaws 10a,10b to close and to activate the wireless charging device” in [0037]).
Regarding claim 6, Buchhalter discloses the ride system of claim 1, wherein the charging system comprises a wireless charging system (“wireless charging device 12”, see [0023]) that is configured to wirelessly charge the energy storage component of the PED.
Regarding claim 8, Buchhalter discloses the ride system of claim 1, wherein the PED holding system is configured to enable use of a camera of the PED during the ride cycle. Nothing in Buchhalter system would prevent the use of a camera of a PED while held therein. It is an open front container that would provide easy access to the PED.
Regarding claim 9, Buchhalter discloses the ride system of claim 1, wherein the PED holding system comprises an opening to enable the passenger to view a display screen of the PED while the PED is locked to the ride vehicle via the lock. Nothing in Buchhalter system would prevent access to the screen of a PED while held therein. It is an open front container that would provide easy access to the PED screen.

Regarding claim 15, Buchhalter discloses the PED holding system of claim 14, comprising a lock (10a,10b, see “locked position” in [0004] and “mechanically clamped or locked“ in [006]) that is configured to move from an unlocked configuration to a locked configuration to lock the PED within the container.
Regarding claim 16, Buchhalter discloses the PED holding system of claim 15, wherein the charging system is configured to charge the energy storage component of the PED in response to the PED being locked within the container via the lock (see “in response to the signal of the first touchless sensor 2, the electronic unit 11 causes the clamping jaws 10a,10b to close and to activate the wireless charging device” in [0037]).
Regarding claim 17, Buchhalter discloses the PED holding system of claim 14, comprising an adjustable arm (see “pivot arm” in [0030]) coupled to the container, wherein the adjustable arm is configured to move to adjust a position (inherent function of a pivot arm) of the container and the PED relative to a frame of the ride vehicle during the ride cycle.
Regarding claim 18, Buchhalter discloses a method of operating a personal electronic device (PED) holding system during a ride cycle, wherein the method comprises:  29312061-1 (UNIV:0348)charging an energy storage 
Regarding claim 19, Buchhalter discloses the method of claim 18, comprising enabling access to a camera of the PED during the ride cycle in response to the PED being locked to the ride vehicle via the lock. At all points in time, including just after being locked into the holder, the camera of the PED would be accessible as there is nothing in Buchhalter system would prevent the use of a camera of a PED while held therein. It is an open front container that would provide easy access to the PED.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 2, 4-6, 8, 14-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zielkowski et al. (US 10,460,539 B2) in view of Rivera et al. (US 2015/0371030 A1).
Regarding claim 1, Zielkowski discloses a ride system, comprising: a personal electronic device (PED) holding system (16/250, Figures 13 and 14, 16 being a “pouch, container, box, bag or the like”, see col. 7 lines 32-33) for a ride vehicle (ride vehicle not being claimed in combination), wherein the PED holding system comprises: a lock (56 or 298, see also “portable locker 16 may be locked by activating the locking mechanism” in col. 5 lines 65-66 and also “a storage lock of the integrated storage system 250 may be activated by a control system of the amusement park ride” in col. 17 lines 31-32) that is 
Regarding claim 2, Zielkowski as modified above includes the ride system of claim 1, wherein the PED holding system comprises a container (see “pouch, container, box, bag or the like” in col. 7 lines 32-33) that is configured to contain the PED during the ride cycle.
Regarding claim 4, Zielkowski as modified above includes the ride system of claim 1, wherein the charging system would be configured to charge the energy storage component of the PED in response to the PED being locked to the ride vehicle via the lock (as taught by Rivera, see “charger 824 may only be charged responsive to a determination by the circuitry that the container 802 is in its closed configuration and/or locked” in [0064]).
Regarding claim 5, Zielkowski as modified above includes the ride system of claim 1, but fails to include wherein the charging system comprises a wired charging system comprising a cable having a connector that is configured to connect to a corresponding connector of the PED. Rivera teaches a 
Regarding claim 6, Zielkowski as modified above includes the ride system of claim 1, wherein the charging system comprises a wireless charging system (as taught by Rivera, (see “battery charger 824 for wirelessly charging” in [0064]) that is configured to wirelessly charge the energy storage component of the PED.
Regarding claim 8, Zielkowski as modified above includes the ride system of claim 1, wherein Zielkowski discloses the PED holding system is configured to enable use of a camera of the PED during the ride cycle (see “may access a camera” in col. 17 line 20).
Regarding claim 14, Zielkowski as modified above includes a personal electronic device (PED) holding system for a ride vehicle, wherein the PED holding system comprises: a container (as taught by Zielkowski) that is configured to contain a PED of a passenger of the ride vehicle during a ride cycle, wherein the container enables the passenger to access a camera function of the PED during the ride cycle (as taught by Zielkowski); and a charging system (as taught by Rivera) that is configured to charge an energy storage component of the PED while the PED is contained within the container during the ride cycle.
Regarding claim 15, Zielkowski as modified above includes the PED holding system of claim 14, comprising a lock (as taught by Zielkowski) that is configured to move from an unlocked configuration to a locked configuration to lock the PED within the container.

Regarding claim 18, the normal operation and/or use of the modified Zielkowski PED holding system would include a method of operating a personal electronic device (PED) holding system during a ride cycle (as taught by Zielkowski), wherein the method comprises: 29312061-1 (UNIV:0348)charging an energy storage component of a PED during the ride cycle using a charging system of the PED holding system in response to the PED being locked to a ride vehicle via a lock (as taught by Rivera).
Regarding claim 19, the normal operation and/or use of the modified Zielkowski PED holding system would include the method of claim 18, comprising enabling access to a camera of the PED during the ride cycle in response to the PED being locked to the ride vehicle via the lock (as taught by Zielkowski).
8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zielkowski et al. (US 10,460,539 B2) in view of Rivera et al. (US 2015/0371030 A1) as applied above, further in view of Boundy et al. (US 9,096,177 B2).
Regarding claim 3, Zielkowski as modified above includes the ride system of claim 2, but fails to include wherein the PED holding system comprises a compressible material that is configured to contact the PED and to block movement of the PED relative to the container while the PED is contained within the container. Boundy teaches that it was already known in the art for a PED container to include a compressible material (24, see “soft open-cell foam material” in col. 4 lines 29-54) therein in order to hold the PED in fixed position with respect to a charging surface therein (see col. 4 lines 29-54). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the container of the modified .
9.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zielkowski et al. (US 10,460,539 B2) in view of Rivera et al. (US 2015/0371030 A1) as applied above, further in view of Rawlinson et al. (US 9,648,374 B2).
Regarding claims 7 and 17, Zielkowski as modified above includes the ride system of claim 1, but fails to include wherein the PED holding system comprises an adjustable arm that is configured to move to adjust a position of the PED relative to a frame of the ride vehicle during the ride cycle, and an electronic controller that is configured to control the adjustable arm to move to adjust the position of the PED relative to a frame of the ride vehicle during the ride cycle.  Zielkowski generally discloses a retaining bar (258) attachment mechanism for attaching the PED container to the ride vehicle, disclosing multiple retaining bar configurations (see col. 17 lines 1-10 and col. 17 line 64 - col. 18 line 8), no specific design being disclosed as critical. Zielowski also discloses the PED container (16) and storage system (250) may help a user facilitate proper alignment for capturing photos and videos. Rawlinson teaches that it was already known in the art for a vehicle mounted electronic display to be mounted via an adjustable arm (813, see Figures) whose position is controlled by a vehicle electronic controller (805) to optimize user viewing based on a condition of the user (see col. 6 lines 39+). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have attached the PED container of the modified Zielkowski system to the ride vehicle via an electronically controlled adjustable arm, the motivation being to optimize the viewing of the PED for different users, as taught by Rawlinson.
10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zielkowski et al. (US 10,460,539 B2) in view of Rivera et al. (US 2015/0371030 A1) as applied above, further in view of Earnshaw (US 2013/0222583 A1).
.
11.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zielkowski et al. (US 10,460,539 B2) in view of Rivera et al. (US 2015/0371030 A1) as applied above, further in view of Universal City Studios LLC (WO 2018/217670 A1) and  von Glasow (US 6,554,437 B2).
Regarding claim 11, Zielkowski as modified above would include the ride system of claim 1, but fails to include a ride vehicle display screen on the ride vehicle, wherein the ride vehicle display screen is configured to mirror a display screen of the PED while the PED is locked to the ride vehicle via the lock. Universal teaches that it was already known in the art for a ride vehicle to be provided with an interactive screen (62, see [0041]) to enhance the entertainment experience of the rider (see [0040]). Glasow teaches that it was already known in the art for a vehicle mounted screen to mirror the display of a user’s mounted PED (see col. 6 lines 2-3). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the modified Zielkowski system with a ride mounted display that also mirrors the PED, the motivation being to enhance the entertainment of the user, as taught by Universal, while also allowing a user to easily check their phone, as taught by Glasow.
s 12, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zielkowski et al. (US 10,460,539 B2) in view of Rivera et al. (US 2015/0371030 A1) as applied above, further in view of Trowbridge (US 7,788,215 B2).
Regarding claim 12, Zielkowski as modified above includes the ride system of claim 1, but fails to include a ride control system that is configured to communicatively couple to the PED, wherein the ride control system is configured to enable an input from the passenger at the PED to affect a show effect in an environment surrounding the ride vehicle during the ride cycle. Trowbridge teaches that it was already known in the art for a ride system control system to communicate with a user’s PED such that the user can use their PED to control which music they hear during their ride (see col. 1 lines 49-64, col. 2 lines 51-63, and col. 3 lines 29-36). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have configured the ride control system of the modified Zielkowski to communicate with the PED in order to allow a user to choose music for their ride, as taught by Trowbridge.
Regarding claim 13, Zielkowski as modified above would include the ride system of claim 12, wherein the ride control system is configured to enable the input from the passenger at the PED to affect the show effect, as taught by Trowbridge, and it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have allowed this function in response to the PED being locked to the ride vehicle via the lock, just as the charging function is only allowed in response to the PED being locked to the ride vehicle, as taught by Rivera (see Paragraph 7 above), in order to ensure the PED is properly locked in place before a user attempts to use the extra ride features, as would be realized and understood by a person of ordinary skill in the art after studying these references as a whole.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649.  The examiner can normally be reached on Monday-Friday, 7am-3pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN M LARSON/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        6/11/21